'Case 7:19-mj-00569 Document 1 Filed on 03/08/19 in TXS:D P'age lof 2

AO 91 (Rev. ll/ll). Criininal Co1nplaint

 

UNITED STATES DISTRICT COURT”§‘DW§§E°§§§‘?FTY:S“

for the .
Southem District of Texas n , MAR` '" 3 2019

David J. Brad|ey, C|erk '

n n CaseNo. M"‘ /?"‘O§@q”/l/l

United States of America'
' ' v. '

Joshua Lee De|eon
YOBZ 1989 (USA)

 

   

 

 

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is'ttuetotl1e best of my knowledge and belief.
Ol‘l OI` abOut the dat€(S) Of` 9/15/18 - 9/17/18` k in the C()unty ()f n HidalgO in the v
' Southern n District of ` Texas.' " , the defendant(s) violated: '
Code Section “ _ f ' _ O]j‘"en`se Descriptz'on
21 USC 846 ' ' Conspiracy t'o Possess With the lntent to Distribute approximately 462 grams

of methamphetamine, a schedule || controlled substancel

This criminal complaint is based on these facts: _

(See Attachment l)

_ 13 Continued on the attached sheet. ' n /QM
, , Complainant’ s signature »

Daniel|e I\/lartin, DEA_Specia| Agent

 

Pr'inted name and title

Date; _ '. 03/08/2019 ;/.’ 3 $//¢.,\ . _ LM
v n Judge’s signature /

City and State'; . |\/leA||en, TX _ . _ Pet_er E. Ormsby, US l\/lagistrate Judge

 

 

\ Printed name and title

Case 7:19-mj-00569 Document 1 Filed on 03/08/19 in TXSD Page 2 of 2

ATTAcHMENT_l

1. On September19, 2018, U.S. Posta| |nspection_Se`rvice (USPlS) intercepted one (1) parcel mailed
at the U.S. post office in_ l\/chllen, Texas on September 17, 2018. On September 27, 2018, USP|S
executed a Federal search warrant on the parcel, which had a recipient address of 511 W Fulton
St, l\/lathis, TX 78369- 2233. Survei|lance footage revealed that the package was mailed by Linda
l\/lORENO, which contained approximately 462 grams of suspected methamphetamine and field
tested positive for characteristics of methamphetamine _

2.` Fol|owing the arrest of lVlORENO on October 25, 2018, l\/lQRENO provided agents consent to ' '
search her cellphones. A search of the cellphones revealed a text message conversation '
between lVlORENO and a person utilizing telephone number (970) 376- 9769. The user of (970)
376- 9769 has been previously identified by several cooperating defendants (CDs) as Joshua
DELEON. Text messages revealed that on September 15, 2018, DELEON stated to lVlORENO that
he was going to need ”hal_f" by l\/londay. On the same date, l\/lORENO instructed DELEON to send
her the address. .

_3.' A review of |\/lORENO's Snapchat account revealed a conversation between her and username
”bossmontana321."The Snapchat username has been previously identified by CDs as the

. account used by DELEON. On September 15, 2018, DELEON sent l\/lORENO a Snapchat message
that read, ”511 w. fulton l\/lathis tx 78368. ”

4. On September 16, 2018, DELEON sent l\/lORENO a text message asking if she received the
address. On the same date, lVlORENO confirmed she received the address and stated she would

` take the ”half” to the ”PO" the following day. Texts messages further revealed that l\/lORENO
was going to be paid $3,500.00 U.S. currency in exchange for the "ha|f." Agents believe that
”half” is coded language for half of a kilogram of methamphetamine Agents also believe that
”PO” is coded language for the U. S. Post Office. ' 4

5. ln a debriefing with a CD on February 22, 2019

§§ `§the CD stated that DELEON was the intended recipient of the approximately half kilogram of

suspected methamphetamine that was mailed on September 17, 2018 to 511 W Fu|ton St,

l\/|athis, TX 78369- 223. Furthermore, the CD positively identified a photograph of DELEO_N as the
intended recipient of the methamphetamine

